DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–10

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Chinese Application No. CN 201910859102.1 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 11 Sep 2019.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Specification
The use of the term "Materials Studio", which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1–6 are objected to because of the following informalities: limitations indexed by number (i.e. "1) 2) 3) etc") could potentially be confused with claim numbers or reference numbers for elements in the drawings.  The examiner suggests using letters or Roman numerals instead of numbers.
Additionally, claim 2 impermissibly uses periods other than for abbreviations or at the end of the claim (MPEP 608.01(m): "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.").
Claims 8 and 10 are objected to.  The word "preferably" should be deleted, because "description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim" (MPEP 2173.05(d)).
 Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–4 recite "Materials Studio".  "If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph" (MPEP 2173.05(u)).  Here, the trademark is used to describe a particular computer program product, rendering the claim indefinite.
None of the dependent claims remedies this deficiency, so they are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3–6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dassault Systèmes (Materials Studio 2017: Modules Tutorials 2016; hereinafter "Materials Studio") and Zhang, et al. (Journal of Physical Chemistry B 2018).
Claim 1 is directed to a method comprising
a)	"selecting a hydrogel membrane material …"
b)	"constructing an initial model …"
c)	"optimizing the molecular dynamics model …"
d)	"performing a molecular dynamics simulation …"
e)	"drawing a MSD-t curve …"
f)	"calculating a diffusion coefficient of the water-soluble monomer molecule …"
With respect to claim 1, Materials Studio teaches 
a)	selecting a gas/polymer system to be simulated (p. 263 § Introduction)
b)	building a molecular model of the gas/polymer system (pp. 263–267 §§ 2 and 3)
c)	performing energy minimization of the system (pp. 267–269 § 4)
d)	running a molecular dynamics simulation of the system (pp. 269–271 § 5)
e)	generating a MSD-over-time graph for the gas from the trajectories generated by the molecular dynamics simulation (pp. 270–217)
f)	calculating the diffusion coefficient of the gas by fitting the MSD-over-time data to a linear equation, the slope of the equation being proportional to the diffusion coefficient (p. 271)
Materials Studio differs from the claimed invention in that in Materials Studio, the system being simulated is methane in poly(cis-1,4-butadiene), whereas in the claimed invention, the system being simulated is "a hydrogel membrane materials and a water-soluble monomer".
Zhang teaches a molecular dynamics simulation of a hydrated polyamide membrane (p. 4720, top of col. 2); this hydrated polyamide constitutes "a hydrogel membrane material".  The simulated system includes monomers that compose the polyamide (p. 4721, top of col. 1).  Zhang further teaches calculating the diffusion coefficient of water in the system (p. 4725 § 3.3).
With respect to claim 3, Materials Studio teaches using the geometry optimization function of the Forcite Module to perform an initial structural relaxation of the system (p. 267 § 4).  Zhang also teaches performing initial structural relaxation of the system using an NVT simulation (p. 4720 § 2.1).
With respect to claim 4, Materials Studio teaches running a molecular dynamics simulation using the Dynamics function of the Forcite module (p. 269 § 5).  Materials Studio teaches that NVT or NPT simulations of differ durations can be run (p. 268), depending on the specific system attributes being studied.  Materials Studio further teaches that "for a real production run you should increase the number of steps so that the simulation time is at least 50 ps" (mid. of p. 269).  Zhang teaches that for the fully assembled and annealed system, 10 ns of NPT and NVT simulations were performed (p. 4721 § 2.3).  The prior art therefore teaches that for every type of molecular dynamics simulation, the practitioner must set the type of ensemble and the duration of the simulation.  So to that practitioner, it would have been obvious to try some combination of ensembles and durations to perform the simulation.  Because the specific claimed simulation parameters (i.e. "100 ps NVT, 100 ps NPT, 100 ps NVT") fall within this finite number of predictable solutions to the problem of choosing simulation parameters, and because a person of ordinary skill in the art would have readily predicted that some combination of NVT and NPT simulations between 100 ps and 10 ns would successfully result in an MD simulation trajectory from which diffusion coefficients could be predicted, the specific claimed simulation parameters are insufficient to patentably distinguish the invention from the teachings of Materials Studio and Zhang.
With respect to claim 5, Zhang teaches a MSD-over-time function that is mathematically identical to the claimed equation (p. 4725, mid. of col. 1, eqn. 5).
With respect to claim 6, Zhang teaches a diffusion coefficient calculation that is mathematically equivalent to the claimed equations (p. 4725, mid. of col. 1, eqn. 4).
With respect to claims 9 and 10, Zhang teaches that the monomer is m-phenylenediamine (p. 4720 § 2.1).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Zhang, and modified the molecular system of Materials Studio to perform a molecular dynamics simulation of a monomer in a hydrated polyamide hydrogel.  Alternatively, said practitioner would have modified the method of Zhang to use Materials Studio to perform the molecular dynamics simulation of a monomer in a hydrated polyamide hydrogel.  Given that Materials Studio teaches that this software can be used to simulate any kind of molecular system, said practitioner would have readily predicted that the modification would successfully result in a method of calculating the diffusion coefficient of a monomer in a hydrated polyamide hydrogel.  The invention is therefore prima facie obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Materials Studio and Zhang as applied to claim 1 above, and further in view of Accelrys Software, Inc. (Materials Studio Release Notes, Release 4.3 2008; hereinafter "Accelrys").
With respect to claim 2, Materials Studio teaches that the initial system model is created by
b.i)	creating 3D models of the constituent molecules (pp. 263–265 § 2); Materials Studio states that the Materials Visualizer module is used in the tutorial (top of p. 263)
b.ii)	performing geometry optimization of the molecules (bot. of p. 264, top of p. 265)
b.iii)	using the Amorphous Cell module to create a cubic cell of the system, which includes a desired number of gas and polymer molecules, and a desired density (pp. 265–266 § 3); Zhang teaches that the hydrated polymer system is constructed in a similar manner, though with different molecules
With respect to element b.i, Accelrys teaches that "the core product of Materials Studio is the Materials Visualizer, which makes it easy for you to construct and manipulate graphical models of molecules, organic and inorganic crystals, polymers, amorphous materials, surfaces, and layered structures" (p. 1).  Hence, a person of ordinary skill in the art would have created the 3D models "through Materials Visualizer module in the Materials Studio software".
With respect to element b.ii, Accelrys teaches that the Clean function "optimizes the geometry of selected fragments or the entire structure in the current 3D view" of Materials Visualizer (Accelrys, p. 128).  Accelrys further teaches that the Discover module "is Materials Studio's 'simulation engine'. It incorporates a broad spectrum of molecular mechanics and dynamics methodologies that have demonstrated applicability to molecular design" (Accelrys, p. 21) and that the Discover module "allow[s] you to optimize molecular structures, calculate classical trajectories, and analyze structures and trajectories for a range of properties" (p. 93).  Hence, a person of ordinary skill in the art would have performed initial optimization using the Clean function, and then full energy minimization using the Discovery module.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have used the Materials Visualizer, Clean and Discover components of the Materials Studio software, as taught by Accelrys, to perform their respective functions in the polymer simulation method of Materials Studio and Zhang, because Accelrys documents the functions of the Materials Studio software, and would have readily predicted that these software components would successfully operate in the manner documented.  The invention is therefore prima facie obvious.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Materials Studio and Zhang as applied to claim 1 above, and further in view of Mooney, et al. (Journal of Chemical Physics 1999).
The combination of Materials Studio and Zhang teaches a method of calculating the diffusion coefficient of a monomer in a hydrated polyamide hydrogel, but does not teach that the hydrogel is poly(para-phenylene terephthalamide).
Mooney teaches performing molecular dynamics simulations to study the diffusion of water in poly(p-phenylene terephthalamide).
An invention would have been obvious to one of ordinary skill in the art if it simply substitutes one known prior art element for another with predictable results.  Prior to the time of invention, said practitioner could have substituted poly(p-phenylene terephthalamide), as taught by Mooney, for the polyamide in the combination of Materials Studio and Zhang.  Given that poly(p-phenylene terephthalamide) is another type of hydrated polyamide membrane with similar structure and chemical function as the hydrated polyamide membrane taught by Zhang, and that Materials Studio teaches that it can be used to simulate any kind of molecular system, said practitioner would have readily predicted that the substitution would successfully result in a method of calculating the diffusion coefficient of a monomer in a hydrated poly(para-phenylene terephthalamide) membrane.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because it teaches various methods for performing molecular dynamics simulations of hydrated polymers, or of calculating diffusion coefficients from molecular dynamics simulations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631